DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2022 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment filed 7 July 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-4 and 6-22 are pending.
Claims 1, 6, and 12 are amended.
Claim 5 is canceled.
Specification and drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement (IDS) submitted on 7 July 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to the Office action.
Interview Summary
The reply filed 7 July 2022 includes a complete and accurate record of the substance of the 27 June 2022 interview.
Allowable Subject Matter
Claims 1-4 and 6-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a second lattice structure disposed on at least a portion of the first top surface of the first lattice structure, the second lattice structure having an outer top surface at least a portion of which is generally planar, the second outer top surface defining at least a portion of a tissue- contacting surface of the adjunct, wherein the at least a portion of the outer top surface remains generally planar when the adjunct is releasably retained on the cartridge, and wherein the second lattice structure includes a plurality of unit cells, each unit cell being a triply periodic minimal surface structure”.
The closest prior art to Shelton et al. (US Patent No. 10,004,496) discloses a surgical end effector 1106 for use with a surgical stapler 1100, comprising a cartridge 5000 and an anvil 1110b, the cartridge having a plurality of staples and a non-planar deck surface 5008, and a non-fibrous adjunct 5002 having a first end and a second end with a longitudinal axis extending therebetween, the adjunct 5002 comprising a first structure that extends from a first top surface to a first bottom surface that is opposite the first top surface, the first bottom surface being complementary to the deck surface 5008 and defines at least a portion of a cartridge-contacting surface of the adjunct such that the first bottom surface is configured to mate with at least a portion of the deck surface 5008, and a second structure.  
 The closest prior art to Vendely et al. (US Patent Publ. No. 2017/0086841) discloses a surgical end effector comprising a cartridge and anvil, and a non-fibrous adjunct 230 including a lattice structure that extends from a top surface 235 to a bottom surface 234 , the bottom surface defines a cartridge-contacting surface and is configured to mate with the deck surface, the lattice structure having an uncompressed thickness that at least partially varies in a lateral direction relative to the longitudinal axis of the adjunct to thereby create a consistent tissue gap between the anvil and the adjunct when the adjunct is releasably retained on the cartridge and the anvil is in a closed position without tissue therebetween, and wherein, the adjunct, when in a tissue deployed state, applies a generally uniform pressure to the tissue stapled thereto for a predetermined period of time.   
The closest prior art to Shelton et al. (US Patent Publ. No. 2015/0351758) discloses a surgical end effector including a cartridge 52 having a nonplanar deck surface and an anvil 54, and an adjunct 1050’ having a surface complementary to the deck surface and at least a portion of the outer top surface that remains planar when the adjunct is releasably retained on the cartridge (fig. 22B). 
The closest prior art to Robb et al. (US Pat. No. 7,718,109), newly cited, discloses a tissue support structure including a triply periodic minimal surface of a tissue scaffold (col. 4, lines 6-10).
The difference between the Shelton et al. ‘496 reference, or a combination of the Shelton et al. ‘496, Vendely et al., Shelton et al. ‘758, and Robb et al. references, and the claimed subject matter is that Shelton et al. ‘496 or a combination of Shelton et al. ‘496, Vendely et al., Shelton et al. ‘758, and Robb et al. do not disclose or teach “a second lattice structure disposed on at least a portion of the first top surface of the first lattice structure, the second lattice structure having an outer top surface at least a portion of which is generally planar, the second outer top surface defining at least a portion of a tissue- contacting surface of the adjunct, wherein the at least a portion of the outer top surface remains generally planar when the adjunct is releasably retained on the cartridge, and wherein the second lattice structure includes a plurality of unit cells, each unit cell being a triply periodic minimal surface structure”.  The difference between the claimed subject matter and Shelton et al. ‘496, or a combination of Shelton et al. ‘496, Vendely et al., Shelton et al. ‘758, and Robb et al., would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modifications to the Shelton et al. ‘496 structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. ‘496 structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
With respect to claims 2-4 and 6-11, these claims depend from claim 1 and are likewise allowable. 
Regarding independent claim 12: the subject matter of claim 12 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 12 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a non-fibrous adjunct formed of at least one fused bioabsorbable polymer and configured to be releasably retained on the deck surface such that the adjunct can be attached to tissue by the plurality of first and second staples in the cartridge, the adjunct includes a first longitudinal row of a plurality of first repeating unit cells with a first geometry and a second longitudinal row of a plurality of second repeating unit cells with a second geometry that differs from the first geometry such that the geometry of the adjunct varies in a lateral direction relative to a longitudinal axis of the adjunct to thereby create a consistent tissue gap between the anvil and the adjunct when the adjunct is releasably retained on the cartridge and the anvil is in a closed position without tissue therebetween, and wherein, the adjunct, when in a tissue deployed state, applies a generally uniform pressure to the tissue stapled thereto for a predetermined period of time, wherein, when the adjunct is releasably retained on the cartridge, the longitudinal axis of the adjunct extends in the same direction as the longitudinal axis of the cartridge”.
The closest prior art to Holsten et al. (US Patent Publ. No. 2007/0131732) discloses a surgical end effector 506 for use with a surgical stapler, comprising a cartridge 510 and an anvil 308 movable relative to the cartridge between open and closed positions, the cartridge having a deck surface 520 that faces the anvil and is non-planar; and first and second staple rows 125c, 125a extending longitudinally along the cartridge 510, the first staple row 125c having a plurality of first staples with a first undeformed height and the second staple row having a plurality of second staples with a second undeformed height that is greater than the first undeformed height, and an adjunct 1070 configured to be releasably retained on the deck surface. 
The closest prior art to Vendely et al. (US Patent Publ. No. 2017/0086841) discloses a surgical end effector comprising a cartridge and anvil, and a non-fibrous adjunct 230 formed of at least one fused bioabsorbable polymer, and the adjunct includes a first longitudinal row of a plurality of first repeating unit cells with a first geometry (trapezoid 237) and a second longitudinal row of a plurality of second repeating unit cells with a second geometry (hexagon 236) that differs from the first geometry such that the geometry of the adjunct varies in a lateral direction relative to a longitudinal axis.   
The difference between the Holsten et al. reference, or a combination of the Holsten et al. and Vendely et al. references, is that Holsten et al., or a combination of Holsten et al. and Vendely et al. does not disclose or teach a surgical end effector including “a non-fibrous adjunct formed of at least one fused bioabsorbable polymer and configured to be releasably retained on the deck surface such that the adjunct can be attached to tissue by the plurality of first and second staples in the cartridge, the adjunct includes a first longitudinal row of a plurality of first repeating unit cells with a first geometry and a second longitudinal row of a plurality of second repeating unit cells with a second geometry that differs from the first geometry such that the geometry of the adjunct varies in a lateral direction relative to a longitudinal axis of the adjunct to thereby create a consistent tissue gap between the anvil and the adjunct when the adjunct is releasably retained on the cartridge and the anvil is in a closed position without tissue therebetween, and wherein, the adjunct, when in a tissue deployed state, applies a generally uniform pressure to the tissue stapled thereto for a predetermined period of time, wherein, when the adjunct is releasably retained on the cartridge, the longitudinal axis of the adjunct extends in the same direction as the longitudinal axis of the cartridge”.
The difference between the claimed subject matter and Holsten et al., or a combination of Holsten et al. and Vendely et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Holsten et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Holsten et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Holsten et al. disclose a cartridge having a non-planar deck surface, and an adjunct configured to be releasably retained on the deck surface. Vendely et al. disclose a cartridge having a longitudinal axis, and an adjunct including a first longitudinal row of first repeating unit cells with a first geometry and a second longitudinal row of second repeating unit cells with a second geometry, in which the longitudinal axis of the adjunct extends in a different direction from the longitudinal axis of the cartridge.
It would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify the Holsten et al. device to include “a non-fibrous adjunct formed of at least one fused bioabsorbable polymer and configured to be releasably retained on the deck surface such that the adjunct can be attached to tissue by the plurality of first and second staples in the cartridge, the adjunct includes a first longitudinal row of a plurality of first repeating unit cells with a first geometry and a second longitudinal row of a plurality of second repeating unit cells with a second geometry that differs from the first geometry such that the geometry of the adjunct varies in a lateral direction relative to a longitudinal axis of the adjunct to thereby create a consistent tissue gap between the anvil and the adjunct when the adjunct is releasably retained on the cartridge and the anvil is in a closed position without tissue therebetween, and wherein, the adjunct, when in a tissue deployed state, applies a generally uniform pressure to the tissue stapled thereto for a predetermined period of time, wherein, when the adjunct is releasably retained on the cartridge, the longitudinal axis of the adjunct extends in the same direction as the longitudinal axis of the cartridge” because such a modification to the Holsten et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Holsten et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.     
With respect to claims 13-22, these claims depend from claim 1 and are likewise allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        29 July 2022